Citation Nr: 0606753	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss disability.  




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1965 to July 1967 and from July 1981 to 
July 2000.  He also had service in the Reserve.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
remanded for further development.  


FINDING OF FACT

Since service connection for the veteran's bilateral hearing 
loss disability became effective on August 1, 2000, he is not 
shown to have had worse than a Level V hearing impairment in 
his right ear or a Level I hearing impairment on the left.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85 including Diagnostic Code (DC) 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for disability of the 
knees, hands, and/or low back.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in July 2001, July 2002, and April 2005, 
the RO & IC and the AMC in Washington, D.C. informed the 
veteran that in order to establish entitlement to an increase 
in service-connected compensation benefits, the evidence had 
to show that the current physical or mental disability had 
gotten worse.  

The RO & IC and/or the AMC notified the veteran and his 
representative of the following:  (1) the information and 
evidence not of record that was necessary to substantiate the 
veteran's claims; (2) the information and evidence that VA 
would seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the veteran 
needed to provide, such as employment records and records of 
his treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO & IC and/or the AMC stated that it was 
ultimately the veteran's responsibility to make sure that it 
received all of the requested records that were not in the 
possession of a Federal department or agency.  

The RO & IC and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of entitlement to an initial compensable rating for bilateral 
hearing loss disability was not sent to the veteran until 
well after the initial rating decision in December 2000.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC) issued in May 2002; 
the Supplemental Statements of the Case (SSOC's), issued in 
May 2004 and December 2005; and the Board's remand, notified 
the veteran and his representative of the evidence needed to 
establish the benefits sought.  Indeed, the SSOC's set forth 
the relevant text of 38 C.F.R. § 3.159.  

The SOC's and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO & IC to develop the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect the 
issue of entitlement to an initial compensable rating for 
bilateral hearing loss disability.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
that claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of the increased rating issue.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  



II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment in each ear is determined by 
combining the puretone threshold average in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the percentage of speech discrimination.  That 
combination will result in one of eleven levels of auditory 
acuity, from Level I for lesser degrees of hearing impairment 
through Level XI for greater degrees of hearing impairment.  
After determining the level of auditory acuity in each ear, 
those levels are further combined to determine the percentage 
evaluation.  38 C.F.R. § 4.85.  

By its rating actions in December 2000, the RO & IC granted 
service connection for hearing loss disability in the right 
ear and assigned a noncompensable rating, effective on August 
1, 2000.  

In January 2005, the Board granted entitlement to service 
connection for hearing loss disability in the left ear.  

By a rating action in March 2005, the RO & IC assigned a 
noncompensable rating for hearing loss disability in the 
veteran's left ear, effective August 1, 2000.  

The RO & IC rating actions constituted initial rating awards.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hearing loss disability.  

Since the veteran filed his initial claim of entitlement to 
service connection for hearing loss disability, he has 
undergone three VA audiologic examinations.  In August 2000, 
he demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
35
20
40
LEFT
NA
5
10
5
10

Speech testing revealed recognition ability of 84 percent in 
the right ear and 94 percent in the left ear.

During VA audiometric testing in August 2002, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
50
35
35
30
LEFT
NA
15
10
25
35

Speech testing revealed recognition ability of 68 percent in 
the right ear and 92 percent in the left ear.  

During VA audiometric testing in August 2005, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
50
40
35
45
LEFT
NA
10
10
25
25

Speech testing was variously reported as being a recognition 
ability of "96%" or "84%" percent in the "right ear" and 
"64%" or "96%" percent in the "left ear."  

In an addendum the following date, the audiologist reported 
an error in the speech recognition scores.  She noted that 
they should have been 80 percent in the right ear and 96 
percent in the left ear.  

During an examination of the veteran's ears in August 2005, 
the examiner reiterated the puretone thresholds measured that 
month.  The examiner also stated that the veteran had speech 
recognition ability of 84 percent in the left ear and 96 
percent in the right ear.  

The foregoing evidence shows that the veteran has a puretone 
threshold average in the conversational voice range of no 
worse than 43 decibels in the right ear and no worse than 21 
decibels in the left ear.  

Although the veteran had speech recognition scores of 68 
percent in the right and 64 percent in the left ear on 
separate occasions, the preponderance of the evidence shows 
that during the appeal period, he demonstrated speech 
recognition scores of no less than 80 percent in his right 
ear and no less than 92 percent in his left ear.  

The audiometric test results translate to no worse than a 
Level V hearing impairment in the right ear and no worse than 
a Level I hearing impairment in the left ear.  

When combined in accordance with 38 C.F.R. § 4.85, DC 6100, 
the level of bilateral hearing impairment is compatible with 
a noncompensable evaluation.  

Accordingly, an increased initial rating for bilateral 
hearing loss disability is not warranted.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's bilateral hearing loss disability have been 
generally consistent since August 1, 2000, the date that 
service connection and the noncompensable rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings.  



ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


